Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsaki et al. (US Patent No. 9,728,547 B1), hereafter referred to as Ohsaki.

As to claim 1, Ohsaki discloses a method for forming a 3D memory device (title), comprising:
forming a memory stack comprising a plurality of interleaved gate conductive layers and gate-to-gate dielectric layers above a substrate (figs 1-7, formation of gate-to-gate dielectric layers 32 and conductive layers 46), wherein ach of the gate-to-gate dielectric layers comprises a silicon nitride layer (col. 8, lines 1-16);
forming a NAND memory string extending vertically though the interleaved gate conductive layers and gate-to-gate dielectric layers of the memory stack (fig 7, NAND memory string 55 through conductive layers 46 and dielectric 32; col. 15, lines 35-54); and 
forming a slit structure (fig 22, structure 79’) extending vertically though the interleaved gate conductive layers (46) and gate-to-gate dielectric layers (32) of the memory stack (col. 16, lines 1-16). 

As to claim 3, Ohsaki discloses the method of claim 1 (paragraphs above),
wherein each of the gate conductive layers comprises a metal layer (col. 19, line 58 to col. 20, line 5). 

As to claim 7, Ohsaki discloses the method of claim 1 (paragraphs above),
wherein forming the slit structure (fig 22, structure 79’) comprises:
forming a slit opening (79’) extending vertically through the interleaved gate conductive layers (46) and gate-to-gate dielectric layers (32) of the memory stack;
forming an etch-back recess in each of the gate conductive layers abutting a sidewall of the slit opening (fig 22 and col. 26, lines 22-36); and
forming a spacer (48L) in the etch-back recesses and along the sidewall of the slit opening (fig 23 and col. 26, lines 37-64). 

As to claim 8, Ohsaki discloses the method of claim 1 (paragraphs above),
wherein each of the gate-to-gate dielectric layers does not include a silicon oxide layer (col. 7, line 65 to col. 8 line 16; this teaches that the gate to gate dielectric layers may “composed of the first material” and the first material may be silicon nitride). 

As to claim 9, Ohsaki discloses the method of claim 1 (paragraphs above),
wherein each of the gate-to-gate dielectric layers does not include a silicon oxynitride layer (col. 7, line 65 to col. 8 line 16; this teaches that the gate to gate dielectric layers may “composed of the first material” and the first material may be silicon nitride). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US Pub. No. 2017/0365481 A1) in view of Ohsaki.

As to claim 1, Hopkins discloses a method for forming a 3D memory device, comprising:
forming a memory stack (fig 2, stack 110) comprising a plurality of interleaved gate conductive layers (105) and gate-to-gate dielectric layers (108) above a substrate (101), wherein ach of the gate-to-gate dielectric layers comprises a silicon nitride layer ([0018]);
forming a NAND memory string ([0017] fig 13) extending vertically though the interleaved gate conductive layers (105) and gate-to-gate dielectric layers (103) of the memory stack (110). 
Hopkins does not disclose forming a slit structure extending vertically though the interleaved gate conductive layers and gate-to-gate dielectric layers of the memory stack. 
Nonetheless, Ohsaki discloses forming a slit structure (fig 22, structure 79’) extending vertically through an interleaved gate conductive layers (46) and gate-to-gate dielectric layers (32) of a NAND memory string memory stack (col. 13, lines 11-32). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit structure of Ohsaki in the NAND memory device of Hopkins so that an improved electrical interconnection to a source region of the substrate is formed. 

As to claim 2, Hopkins in view of Ohsaki disclose the method of claim 1 (paragraphs above),
Hopkins further discloses wherein each of the gate conductive layers comprises a doped polysilicon layer ([0018]). 

As to claim 10, Hopkins discloses a method for forming a 3D memory device ([0017]), comprising:
alternatingly depositing a plurality of doped polysilicon layers (fig 2, layers 105; [0018]) and a plurality of silicon nitride layers (layers 108; [0018]) above a substrate (101);
forming a channel structure (600; [0032])extending vertically through the doped polysilicon layers (105) and silicon nitride layers (108).
Hopkins does not disclose etching a slit opening extending vertically through the doped polysilicon layers and the silicon nitride layers;
etching an etch-back recess in each of the doped polysilicon layers abutting a sidewall of the slit opening; and 
depositing a dielectric layer in the etch-back recesses and along the sidewall of the slit opening. 
Nonetheless, Ohsaki discloses etching a slit opening (79’) extending vertically through the interleaved gate conductive layers (46) and gate-to-gate dielectric layers (32) of the memory stack;
etching an etch-back recess in each of the gate conductive layers abutting a sidewall of the slit opening (fig 22 and col. 26, lines 22-36); and
depositing a dielectric layer (48L) in the etch-back recesses and along the sidewall of the slit opening (fig 23 and col. 26, lines 37-64).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit structure of Ohsaki in the NAND memory device of Hopkins so that an improved electrical interconnection to a source region of the substrate is formed.

As to claim 11, Hopkins in view of Ohsaki disclose the method of claim 10 (paragraphs above).
Hopkins does not disclose wherein forming the channel structure comprises:
etching a channel hole extending vertically through the doped polysilicon layers and silicon nitride layers and into the substrate;
epitaxially growing a semiconductor plug from the substrate onto a bottom surface of the channel hole; and 
subsequently depositing a memory film and a semiconductor channel along a sidewall of the channel hole and above the semiconductor plug. 
Nonetheless, Ohsaki discloses wherein forming a channel structure comprises:
etching a channel hole extending vertically through the conductive layers and gate-to-gate dielectric layers (fig 3A, channel hole 49 through layers 42 and 32);
epitaxially growing a semiconductor plug (fig 3B, 11; col. 10 lines 61-67) from the substrate (10) onto a bottom surface of the channel hole (49); and 
subsequently depositing a memory film (col. 11, lines 26-31) and a semiconductor channel (col. 11, lines 26-31) along a sidewalls of the channel hole (49) and above the semiconductor plug (11). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the channel structure with epitaxial semiconductor plug, memory film, and semiconductor channel as taught by Ohsaki in the memory opening of Hopkins since this allows for forming semiconductor channel regions with high quality material and improved electrical characteristics. 

As to claim 12, Hopkins in view of Ohsaki disclose the method of claim 10 (paragraphs above).
Ohsaki further discloses wherein the semiconductor plug comprises a single-crystal silicon (fig 3B, 11; col. 10 lines 61-67).  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Ohsaki, and further in view of Costa et al. (US Pub. No. 2018/0182771 A1), hereafter referred to as Costa.

As to claim 4, Hopkins in view of Ohsaki disclose the method of claim 1 (paragraphs above). 
Hopkins in view of Ohsaki do not disclose wherein forming the memory stack comprises:
forming a first memory deck; and 
forming a second memory deck above the first memory deck. 
Nonetheless, Costa discloses wherein forming a memory stack comprises:
forming a first memory deck (fig 14B first memory deck comprising gate to gate dielectric 132 and conductors 146); and 
forming a second memory deck (fig 14B, second memory deck comprising gate to gate dielectric 232 and conductors 246) above the first memory deck. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a second memory deck as taught by Costa over the first memory deck of Hopkins in view of Ohsaki since this will improve the memory density of the structure.

As to claim 5, Hopkins in view of Ohsaki and Costa disclose the method of claim 4 (paragraphs above).
Costa further discloses wherein forming the NAND memory string comprises:
forming a first channel structure (61) extending vertically through the first memory deck (132/146);
forming an inter-deck plug (173) above and in contact with the first channel structure (61); and 
forming a second channel structure (62) extending vertically through the second memory deck (232/246) and above and in contact with the inter-deck plug (173). 

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Ohsaki, and further in view of Takuma et al. (US Pub. No. 2019/0312035 A1), hereafter referred to as Takuma.

As to claim 4, Hopkins in view of Ohsaki disclose the method of claim 1 (paragraphs above). 
Hopkins in view of Ohsaki do not disclose wherein forming the memory stack comprises:
forming a first memory deck; and 
forming a second memory deck above the first memory deck. 
Nonetheless, Takuma discloses wherein forming a memory stack comprises:
forming a first memory deck (fig 9H, 132/142); and 
forming a second memory deck (232/242) above the first memory deck (132/142). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a second memory deck as taught by Takuma over the first memory deck of Hopkins in view of Ohsaki since this will improve the memory density of the structure. 

As to claim 6, Hopkins in view of Ohsaki and Takuma disclose the method of claim 4 (paragraphs above).
Takuma further discloses wherein forming the NAND memory string comprises forming a single channel structure extending vertically through the first and second memory decks (fig 9H and [0105]). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0076208A1 and US 2017/0110472A1 are pertinent prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/25/2022